Citation Nr: 1622981	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-15 360A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967 and from February 1977 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Wilmington, Delaware, Department of Veterans Affairs (VA) Regional Office (RO). The RO determined that the previous denial of service connection for depression and anxiety was "confirmed and continued."  This is construed as a finding that new and material evidence had not been submitted to reopen the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1. In a May 2010 rating decision, the RO denied the Veteran's application to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  He did not submit a notice of disagreement or new evidence within one year of the notice of decision.

2. The evidence received since the May 2010 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.   

3. The Veteran's acquired psychiatric disorder is proximately due to his service connected diabetes.





CONCLUSION OF LAW

1. The May 2010 decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2. Evidence received since the May 2010 rating decision is new and material; and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for an acquired psychiatric disorder, as secondary to diabetes, have been met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

In a May 2010 rating decision, the RO declined reopening the Veteran's previously denied claim of entitlement to service connection for depression and anxiety as secondary to the service connected disability of diabetes mellitus.  The Veteran did not appeal the RO's decision. No additional evidence relevant to this claim was associated with the claims file within one year of that rating decision.  See 38 C.F.R. § 3.156(b). Thus, the May 2010 rating decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118  (2010), the United States Court of Appeals for Veterans Claims held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. 

At the time of the May 2010 rating decision, relevant evidence of record included a February 2000 VA examination report that addresses diabetes and hypertension, an October 2002 VA mental health examination report, containing a negative etiology opinion with regard to depression and diabetes, intermittent VA treatment records dated through April 2010 and statements in support of the claim from the Veteran.  The May 2010 decision was premised on a finding that the Veteran did not present new and material evidence to reopen his claim for service connection.  

Evidence obtained since the May 2010 rating decision consists of statements from the Veteran reiterating his contention that he suffers from a psychiatric disability, to include depression and anxiety that is related to diabetes; and a November 2013 private medical opinion relating depression to his service connected disabilities. 

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim for a psychiatric disability.  See Shade, 24 Vet. App. at 117-121.  This evidence provides a link between the Veteran's psychiatric disability and diabetes.  It is new and material, and therefore, the Veteran's claim of entitlement to service connection for a psychiatric disability is reopened.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).  

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Facts and Analysis

The Veteran's service treatment records document an incident in August 1978, wherein the Veteran received an Article 91, for disobedience toward his Chief Petty Officer.  In March 1992 the Veteran was diagnosed with diabetes, leukoplakia, hypercholesterolemia, and a history of situational adjustment disorder, remote and resolved.   

VA treatment records indicate the Veteran is diagnosed with anxiety and depression.  In an April 2000 treatment note, the Veteran was diagnosed with major depression.  In April 2010 the Veteran was seen and treated for depression and anxiety at the VA mental health clinic.

The Veteran was afforded a VA examination in October 2002.  The examiner stated that "no pertinent psychiatric documents were found within the available c-file."  However, the Board notes, in February 2000 the Veteran was seen at the VAMC and treated for major depression.  The October 2002 VA examiner diagnosed him with adjustment disorder, with mixed features chronic in nature, and major depressive episode in partial remission.  The examiner stated that the Veteran's depression was precipitated by multiple and severe marital, financial and occupational stressors.  His symptoms of depression were noted as being sustained due to unresolved life stressors.  The Veteran was noted as having difficulty adjusting to ongoing financial occupational and social stressors.  The examiner opined that the Veteran's major depression is a result of external stressors.  The examiner opined that diabetes is not considered a significant factor that would cause or aggravate depression.  

The Board notes, the October 2002 medical examiner did not make a clear conclusion with supporting data.  The medical examiner made no analysis or comment with regard to depression and its potential direct relationship to service.  The Board notes, there are psychiatric documents in the claims file pertinent to the Veteran's claim for service connection that were not addressed by the examiner.  The examiner's conclusion of diabetes not being a significant factor to aggravate or cause diabetes, is speculative, and inconclusive, and therefore holds minimal probative value in determining the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In November 2013 the Veteran supplied a disability benefits questionnaire completed by Dr. H. G., a licensed psychologist.  The Veteran was diagnosed with depressive disorder with noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The Veteran reported feeling depressed.  Dr. G. noted that there was a body of literature detailing the connection between medical issues, specifically pain, like the pain the Veteran struggled with, and a psychiatric disorder, similar to the Veteran's complaints.  Dr. G. stated that the Veteran's service connected diabetes, diabetic neuropathy, and hypertension had aggravated the Veteran's depression.  Dr. G. went on to state that there was a causal relationship between medical and psychiatric difficulty, and concluded that the Veteran's depressive disorder was secondary to his diabetic neuropathy, diabetic mellitus, and hypertension.   

The VA examiner's October 2002 opinion is of limited probative value, because the examiner provided no reasons for his conclusions that diabetes was not generally known to cause or aggravate depression.  Although the examiner noted the Veteran's report of feeling depressed due to the need to "jab" himself on a daily basis, he did not discuss his apparent rejection of this report.  The examiner also did not have the opportunity to consider subsequently service connected disabilities.  

The November 2013 opinion is also of limited probative valued.  On its face the opinion is equivocal as Dr. G. noted the Veteran's depression was aggravated by diabetes and hypertension, then went on to state that there was a causal link between the depression and diabetes.  Dr. G. noted underlying evidence strongly linking medical issues and psychiatric disorders.  

In sum, the evidence is at least in equipoise as to whether the Veteran's psychiatric disorder is a result of his service-connected diabetes; therefore, resolving reasonable doubt in favor of the Veteran, service connection is warranted for a psychiatric disorder, to include depression with anxiety.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veterans disability has been variously diagnosed as depression and adjustment disorder.  Service connection is warranted for the disability regardless of the diagnostic labels used.


ORDER

Service connection for a psychiatric disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


